Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 1 of 7




                 Ex. G
                                                                                                             Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 2 of 7
                                                                                              VIOLENCE AND GENDER
                                                                                              Volume 00, Number 00, 2020
                                                                                              ª Mary Ann Liebert, Inc.
                                                                                              DOI: 10.1089/vio.2019.0054




                                                                                                                       Baltimore’s Underground Gun Market:
                                                                                                                        Availability of and Access to Guns

                                                                                                          Cassandra K. Crifasi, PhD, MPH,1 Shani A. L. Buggs, PhD, MPH,2 Marisa D. Booty, MHS,1
                                                                                                                   Daniel W. Webster, ScD, MPH,1 and Susan G. Sherman, PhD, MPH3




                                                                                              Abstract
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                              Underground gun markets can create opportunities for individuals who are prohibited from gun ownership to gain access to
                                                                                              guns. Understanding how these individuals obtain guns, and their unsuccessful attempts to get guns, is key to developing
                                                                                              interventions that effectively restrict the supply of guns in an underground market. We conducted surveys of criminal
                                                                                              justice-involved men (n = 195) in Baltimore City about their experiences in the underground gun market, of whom 30%
                                                                                              reported having any experience in the underground gun market. More than half of these individuals were unsuccessful in
                                                                                              their most recent attempt to obtain a firearm due to cost- or source-related barriers. Over 80% of individuals who did not
                                                                                              already have access to a gun but wanted one (31/38) reported wanting to acquire one for safety or protection. Thirty-one
                                                                                              percent (18/58) reported there were certain gun shop employees who sell guns off the record or make sales to obvious straw
                                                                                              purchasers. Most respondents who had access to firearms had handguns (90%). Individuals reported selling or trading a gun
                                                                                              (n = 35) for money (69%), drugs (46%), or other guns (23%), or accepting guns as payment for drugs. Although an
                                                                                              underground market can facilitate access to firearms, barriers exist that can prevent acquisition by high-risk individuals.
                                                                                              Efforts should focus on strategies that increase accountability and restrict the supply of guns in an underground market or
                                                                                              those that provide alternatives to gun carrying to feel safe.

                                                                                              Keywords: guns, underground market, acquisition, policy




                                                                                              Introduction                                                               Data from a nationally representative study of U.S. gun
                                                                                                                                                                      owners in 2015 estimated 265 million privately held fire-

                                                                                              G     un violence represents one of the leading causes of
                                                                                                    premature death in the United States. In 2017, 14,542
                                                                                              people died from gun homicide (CDC 2019) and more than
                                                                                                                                                                      arms, 70 million transfers between civilians, and 2.3 million
                                                                                                                                                                      firearms stolen over the previous 5-year period (Azrael et al.
                                                                                                                                                                      2017). The large stock and flow of guns along with thefts
                                                                                              480,000 individuals were victims of violent crimes committed            present many opportunities for guns to be diverted into an
                                                                                              with guns (BJS 2018). Gun violence often involves perpe-                underground market. A 2016 nationally representative sur-
                                                                                              trators who are prohibited from legally possessing firearms             vey of individuals who were incarcerated found that 25% of
                                                                                              due to prior criminal convictions, current restraining orders, or       those arrested for a gun crime acquired their guns from a
                                                                                              young age (Braga and Cook 2016). Successfully keeping guns              friend or family member; 43% from the street or under-
                                                                                              from these high-risk individuals begins with understanding              ground market; 10% from a retail outlet (e.g., gun store or
                                                                                              how they typically obtain firearms and documenting unsuc-               pawn shop); and 6% through theft (BJS 2019).
                                                                                              cessful attempts to acquire a firearm. No single source of data            Research has shown that reducing high-risk individuals’
                                                                                              is adequate for this task, but a picture emerges from a syn-            access to firearms can reduce violence (Vigdor and Mercy
                                                                                              thesis of data from surveys of individuals who committed                2006; Webster et al. 2004, 2014; Wintemute et al. 2001;
                                                                                              crimes with guns, traces of guns used in crime, law enforce-            Zeoli and Webster 2010) and policies that enhance firearm
                                                                                              ment investigations of gun trafficking cases, and observational         seller accountability have been effective at reducing diver-
                                                                                              studies of licensed and unlicensed gun sellers.                         sion of guns for use in crime (Pierce et al. 2012; Webster

                                                                                                1
                                                                                                 Department of Health Policy and Management, Center for Gun Policy and Research, Johns Hopkins Bloomberg School of Public
                                                                                              Health, Baltimore, Maryland.
                                                                                                2
                                                                                                 Violence Prevention Research Program, University of California, Davis, Sacramento, California.
                                                                                                3
                                                                                                 Department of Health, Behavior, and Society, Johns Hopkins Bloomberg School of Public Health, Baltimore, Maryland.

                                                                                                                                                                  1
                                                                                                           Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 3 of 7
                                                                                              2                                                                                                               CRIFASI ET AL.

                                                                                              and Vernick 2013; Webster et al. 2009, 2013). Handgun              rently residing in Baltimore City. Having a criminal history
                                                                                              purchaser licensing, one type of policy that may enhance           related to guns or gun violence was not incorporated into the
                                                                                              firearm seller accountability, requires prospective handgun        inclusion criteria with the aim of increasing the breadth of
                                                                                              purchasers to apply to state or local law enforcement agencies     individuals’ experiences with attempting to obtain guns in
                                                                                              to undergo a thorough background check and obtain a license;       the underground market among the study sample. We
                                                                                              purchaser licensing is often completed in person and entails       wanted to include study participants who had wanted to
                                                                                              fingerprinting. Research has consistently found that these laws    obtain a gun but were unable to acquire one to understand
                                                                                              are associated with protective effects against gun homicide        barriers that exist in Baltimore’s underground market.
                                                                                              (Crifasi et al. 2018; Hasegawa et al. 2019; Rudolph et al.
                                                                                              2015; Webster et al. 2014) and diversion of guns into the          Study procedures
                                                                                              underground market (Webster et al. 2009, 2013). In 2013,
                                                                                              Maryland enacted the Firearm Safety Act (FSA) to increase             Respondents were recruited in public spaces directly
                                                                                              accountability for firearm sellers by requiring prospective        outside of seven parole/probation centers across Baltimore
                                                                                              handgun purchasers to obtain a license and introduced a            City. Study staff worked in the same pairs in the same lo-
                                                                                              mandatory loss/theft reporting requirement for gun owners.         cations to reduce the likelihood a participant would be re-
                                                                                              The implementation of the FSA was associated with a re-            cruited to complete the survey more than once. Study staff
                                                                                              duction in the diversion of guns into the underground market       approached men as they exited the sites and provided a brief
                                                                                              in Baltimore, and individuals involved in Baltimore’s under-       overview of the study (n = 448). Interested individuals were
                                                                                              ground market specifically cited the need for handgun pur-         then screened (n = 251) to determine eligibility (n = 216).
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                              chasers to obtain a license as a barrier to obtaining guns            Respondents completed informed consent and, if enrolled,
                                                                                              (Crifasi et al. 2017).                                             subsequently completed the survey via A-CASI (final sample
                                                                                                 Situations in which an individual wants to obtain a gun but     n = 195). Table 1 provides the response rate for the study. The
                                                                                              is prevented from doing so provide key information about gun       screening, informed consent, and interview process took *30–
                                                                                              markets. A previous study that examined underground gun            45 min. Study staff were available to answer any questions or
                                                                                              market perceptions in Chicago found that safety and protection     address technical issues. Respondents were compensated with
                                                                                              are significant drivers to illegal firearm acquisition (Barragan   a $50 gift card.
                                                                                              et al. 2016). Understanding perceptions of and involvement in
                                                                                              Baltimore’s underground gun market can inform the devel-           Survey instrument
                                                                                              opment of tailored interventions that more effectively disrupt        All respondents were asked questions relevant to demo-
                                                                                              the diversion of guns for use in crime. Moreover, given the        graphics and prior gun violence victimization. Questions
                                                                                              lethality of firearms compared with other weapons used in          pertaining to respondents’ activities relevant to gun acqui-
                                                                                              violence, reducing high-risk individuals’ access to firearms       sition and transfers focused on activities within the prior 6
                                                                                              would also likely reduce the number of people killed in ho-        months. These questions covered topics including gun
                                                                                              micides (Cook and Pollack 2017). The goal of this study was        ownership, borrowing and sharing, attempts to acquire a
                                                                                              to understand the perceptions of and experiences with Balti-       gun, whether the most recent attempt was successful, and
                                                                                              more’s underground gun market among criminal justice               reasons for unsuccessful attempts. In addition, those who
                                                                                              system-involved men about both the acquisition of guns that        were active in the underground gun market were asked how
                                                                                              are desirable, affordable, and sold by someone trustworthy and     the guns were obtained and where they were stored; and
                                                                                              barriers to acquiring those guns. We examined an all-male          experience selling guns, including items for which guns
                                                                                              sample because men are disproportionately affected by firearm      were sold/traded.
                                                                                              homicides and law enforcement incidents involving firearm             The survey questions were divided into four modules: (1)
                                                                                              deaths (Geier et al. 2017), and men are also disproportionately    access to and desire for guns in the past 6 months; (2)
                                                                                              the perpetrators of firearm violence (FBI). By examining male      respondents’ gun purchasing activities; (3) respondents’ gun
                                                                                              perceptions with Baltimore’s underground gun market, we            selling activities; and (4) the number and types of guns to
                                                                                              sought to understand how guns move through illicit markets         which respondents had access. For access to and desire for
                                                                                              and barriers that can prevent unlawful acquisition.                guns in the prior 6 months, respondents were asked ques-
                                                                                                                                                                 tions related to whether they owned or borrowed guns,
                                                                                              Materials and Methods                                              whether they wanted to acquire a gun, how many times they
                                                                                                                                                                 attempted to acquire a gun, whether their most recent at-
                                                                                              Study design
                                                                                                                                                                 tempt was successful, and, if unsuccessful, the reason why.
                                                                                                This cross-sectional study was designed to describe the          Respondents were asked whether they had asked someone
                                                                                              experiences with and perceptions of the underground gun            to buy a gun on their behalf and if they were successful in
                                                                                              market among criminal justice system-involved men in
                                                                                              Baltimore City. We surveyed men (n = 195) in Baltimore                          Table 1. Survey Response Rates
                                                                                              City on parole or probation between the months of May and
                                                                                              August 2016. Surveys were administered using an Audio-                                                                n        %
                                                                                              Computer Assisted Survey Instrument (A-CASI).
                                                                                                                                                                 Men approached and given a survey overview        448      100
                                                                                                                                                                 Men who indicated interest in the survey          251       56
                                                                                              Respondents                                                          and were screened
                                                                                                                                                                 Men deemed eligible to take the survey            216       48
                                                                                                Study inclusion criteria were as follows: being male; aged       Survey participants                               195       44
                                                                                              18 years or older; currently on parole/probation; and cur-
                                                                                                            Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 4 of 7
                                                                                              ACCESS TO GUNS IN BALTIMORE’S UNDERGROUND MARKET                                                                                  3

                                                                                              their purchase attempt, whether they had bought a gun on                 Table 2. Participants’ Access to and Desire
                                                                                              the street, if they had a readily available source for guns and          for Firearms in the Last 6 Months (n = 195)
                                                                                              their connection to the source, and whether there were cer-
                                                                                                                                                                                                            n             %a
                                                                                              tain gun shops in Maryland where it was easier to steal guns
                                                                                              or where employees would sell guns off the record. Access         In the last 6 months, did you own a gun or did someone allow you
                                                                                              to firearms was measured by questions about how many                 to use their gun?
                                                                                              guns to which respondents had easy access and what types of          Owned                                    28            14
                                                                                              guns they were, how they obtained the gun, where it was              Borrowed                                 24            12
                                                                                              normally stored, and where the gun was at the time of the            No                                     140             72
                                                                                              survey. To examine gun selling, respondents were asked               Refused to answer                         3              2
                                                                                              whether they had ever sold or traded a gun and how many,          For those who did not already have access, did you ever want a gun
                                                                                              the items for which guns were sold or traded, and whether            in the last 6 months? (n = 140)
                                                                                              they had ever been offered a gun as payment for drugs and            Yes                                      38            27
                                                                                              whether they accepted the offer. Survey items were informed          No                                     101             72
                                                                                                                                                                   Refuse to answer                          1              1
                                                                                              by previous qualitative research conducted with individuals
                                                                                                                                                                      Why did you want a gun? (n = 38)
                                                                                              who were incarcerated in other jurisdictions (Barragan et al.             Protection                          26            68
                                                                                              2017; Collins et al. 2017; Cook et al. 2015).                             Safety                               5            13
                                                                                                                                                                        Other                                5            13
                                                                                              Analytic methods
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                                                                                                        Refuse to answer                     2              5
                                                                                                We generated descriptive statistics to describe respon-         How many times in the last 6 months did you try to get a gun?
                                                                                              dents’ experiences in Baltimore’s underground gun market.            (n = 58 who reported attempting to get a gun)
                                                                                              Analyses were conducted in Stata version 14.2 (StataCorp             Once                                     26            45
                                                                                                                                                                   Twice                                    11            19
                                                                                              2015). This study was reviewed and approved by the Johns             Three or more                            10            17
                                                                                              Hopkins Bloomberg School of Public Health Institutional              Don’t know                                5              9
                                                                                              Review Board.                                                        Refuse to answer                          6            10
                                                                                                                                                                Was the most recent attempt successful? (n = 58)
                                                                                              Results                                                              Yes                                      24            41
                                                                                                 Among our sample of adult men (n = 195) on pa-                    No                                       31            53
                                                                                              role/probation in Baltimore, 80% were African American,              Refuse to answer                          3              5
                                                                                              74% were unemployed, and 63% had been shot at one or              If it wasn’t, why not? (n = 31)
                                                                                              more times. The complete demographic characteristics and             Too expensive                             7            23
                                                                                              experiences with violence, and their perceptions of the im-          Lack of supply                            2              6
                                                                                                                                                                   No source                                13            42
                                                                                              pact of Maryland’s FSA, are presented in detail elsewhere
                                                                                                                                                                   Other                                     2              6
                                                                                              (Crifasi et al. 2017).                                               Refuse to answer                          7            23
                                                                                                 Respondents’ access to firearms during the prior 6 months
                                                                                                                                                                  a
                                                                                              is presented in Table 2. Twenty-seven percent of respon-            Because of rounding, percents may not sum to 100.
                                                                                              dents had access to a gun through direct ownership (14%) or
                                                                                              borrowing (12%). Of those who did not already have access
                                                                                              to a gun in the prior 6 months (n = 140), 27% wanted to get       pawn shop on their behalf, five of whom were able to obtain
                                                                                              one (n = 38) with the majority wanting to get a gun for           a gun in this way. Thirty-one percent of active underground
                                                                                              safety or protection (81%). Among the entire sample, 30%          gun market respondents (18/58) reported there were certain
                                                                                              (58/195) had tried to get a gun in the previous 6 months; of      employees at gun shops who would sell guns off the record
                                                                                              these, 45% had tried once, 19% tried twice, and 17% tried         or make sales to obvious straw purchasers. Additionally,
                                                                                              three or more times to get a gun. Of those who had tried to       24% (14/58) reported that there are gun shops in Maryland
                                                                                              get a gun, 53% (31/58) indicated that the most recent at-         that are known to make it easier to get guns without a
                                                                                              tempt was unsuccessful. Among the reasons why the most            background check and 16% said there were gun shops from
                                                                                              recent attempt was unsuccessful (n = 31), lack of source or       which it was easier to steal guns.
                                                                                              supply was most common (48%) and the gun being too                   Ninety percent of respondents with access to a firearm
                                                                                              expensive was the second most common (23%).                       reported having access to one or more handguns (Table 4).
                                                                                                 Table 3 presents the gun purchasing practices and per-         Of those with access to firearms, 40% had access to one
                                                                                              ceptions of the 58 respondents (30%) who had attempted to         gun, 15% had access to two guns, and 35% had access to
                                                                                              acquire a firearm at least once during the 6 months before        three or more guns. Twenty-nine percent of respondents
                                                                                              the survey. Respondents were asked, if they had the money         with access to a firearm (17/58) kept their firearm(s) where
                                                                                              available, was there someone to whom they could go to get         they were staying; others stored it outside (19%) or at a
                                                                                              a gun: 52% (30/58) responded ‘‘yes’’ and nearly all of those      friend’s house (12%). In response to the question, ‘‘Where
                                                                                              were through a direct connection (29/30). In the prior 6          is the gun right now?,’’ 48% (28/58) indicated that they
                                                                                              months, 45% (26/58) of respondents with some activity in          were no longer in possession of the firearm. Twenty-two
                                                                                              the underground gun market (13% [26/195] of all respon-           percent had their gun confiscated by police when they
                                                                                              dents) had tried to buy a gun from someone who is known           were arrested, an additional 9% said they threw it away
                                                                                              for selling guns on the street. Ten of these 58 respondents       because they were about to be arrested, and 17% had sold
                                                                                              (17%) had asked someone to buy a gun from a gun shop or           or loaned the gun to someone else. The most common
                                                                                                              Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 5 of 7
                                                                                              4                                                                                                                      CRIFASI ET AL.

                                                                                                  Table 3. Participants’ Gun Purchasing in Baltimore’s                       Table 4. Participants’ Access to Firearms
                                                                                                              Underground Market (n = 58)                                          in the Past 6 Months (n = 58)

                                                                                                                                                      n      %a                                                            n    %a

                                                                                              Have you ever asked someone to buy a gun from a gun shop or            In the last 6 months, how many guns did you have easy access to?
                                                                                                 pawn shop on your behalf?                                              One                                          23         40
                                                                                                 Yes                                                10       17         Two                                          10         17
                                                                                                 No                                                 46       79         Three or more                                20         35
                                                                                                 Refuse to answer                                     2        3        Refuse to answer                               5         9
                                                                                              Did that person buy the gun for you? (n = 10)                          What kind of gun did you have access to?
                                                                                                 Yes                                                  5      50         Handgun                                      52         90
                                                                                                 No                                                   5      50         Shotgun                                        3         5
                                                                                              In the last 6 months, have you tried to buy a gun from someone            Refuse to answer                               3         5
                                                                                                 who is known for selling guns on the street?                        How did you get this gun? (n = 56)
                                                                                                 Yes                                                26       45         Stole it                                       8        14
                                                                                                 No                                                 31       53         Rented it                                      1         2
                                                                                                 Refuse to answer                                     1        2        Borrowed it                                    7        13
                                                                                              If you had the money and you wanted to buy a gun today, is there          Was holding it for someone                     2         4
                                                                                                 someone you would go to?                                               Sharing                                        2         4
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                                 Yes                                                30       52         Traded something for it                        5         9
                                                                                                 No                                                 27       47         Bought it                                    17         30
                                                                                                 Refuse to answer                                     1        2        Bought for me by someone else                  1         2
                                                                                                                                                                        Given to me as a gift                          6        11
                                                                                              Do you have direct connection to this person or would you go              Refuse to answer                               7        13
                                                                                                 through someone else?
                                                                                                 Direct connection                                  29       50      Where did you normally keep this gun?
                                                                                                 Go through someone else                            17       29         Where you were staying                       17         29
                                                                                                 Refuse to answer                                   12       21         In a friend’s house                            7        12
                                                                                                                                                                        In a group’s house                             2         3
                                                                                              Are there gun shops in Maryland that are known to be easier to get        In your girlfriend’s house                     3         5
                                                                                                 guns without background check or records to connect you to the         In your car                                    3         5
                                                                                                 gun?                                                                   Outside                                      11         19
                                                                                                 Yes                                                14       24         Other                                          6        10
                                                                                                 No                                                 35       60         Refuse to answer                               9        16
                                                                                                 Don’t know                                           9      16
                                                                                                                                                                     Where is the gun now?
                                                                                              Are there gun shops in Maryland that are known to be easier to            Someone else is keeping it for you             5         9
                                                                                                 steal guns from?                                                       Police confiscated it during an arrest       13         22
                                                                                                 Yes                                                  9      16         Threw it away because being arrested           5         9
                                                                                                 No                                                 38       66         You still have it                              7        12
                                                                                                 Don’t know                                         11       19         You sold it to someone                         7        12
                                                                                              Are there certain employees at these shops that will sell guns ‘‘off      You loaned it to someone                       3         5
                                                                                                 the books’’ or who will allow ‘‘straw purchases’’ when someone         Don’t know                                     8        14
                                                                                                 puts the gun in their name though it is clear the gun is being         Refuse to answer                             10         17
                                                                                                 bought for someone else?
                                                                                                                                                                       a
                                                                                                 Yes                                                18       31        Because of rounding, percents may not sum to 100.
                                                                                                 No                                                 11       50
                                                                                                 Don’t know                                         29       19
                                                                                                  a
                                                                                                  Because of rounding, percents may not sum to 100.
                                                                                                                                                                     Discussion
                                                                                                                                                                        To our knowledge, this study is the first to describe how
                                                                                                                                                                     individuals access firearms in Baltimore’s underground gun
                                                                                              ways in which respondents obtained their guns were by                  market, including their involvement in purchasing, stealing,
                                                                                              purchasing (30%), borrowing or sharing (18%), and stealing             trading, or selling firearms. Importantly, it is one of the few
                                                                                              (14%). Others reported acquiring firearms as gifts (11%), or           studies to assess unsuccessful attempts at acquiring guns,
                                                                                              through trades (9%).                                                   and associated reasons, in the underground market. This
                                                                                                 Eighteen percent of the respondents (35/195) and 60% of             important context is key to elucidating nuances in acquiring
                                                                                              those who were active in the underground gun market (35/               guns in an underground market and understanding the role
                                                                                              58) reported that they had sold or traded guns in Baltimore’s          of source and supply. Thirty percent of the individuals in
                                                                                              underground market (Table 5). Most who sold or traded guns             our sample had some form of access to guns or experience
                                                                                              did so with more than one gun; 37% had sold or traded two              in the underground gun market in the 6 months before the
                                                                                              guns, and 46% had sold or traded three or more guns. Re-               study, a period in which Baltimore’s homicide rate was
                                                                                              spondents sold or traded guns for a variety of items including         higher than that of any other city with a population over
                                                                                              money (69%), drugs (46%), and other guns (23%). Forty-                 500,000. While those who did not have access to a gun but
                                                                                              seven percent (27/58) had been offered a gun as payment for            wanted to get one in the prior 6 months reported a protection
                                                                                              drugs and 89% (24/27) accepted the trade.                              or safety as the driver, it is remarkable to note that during
                                                                                                             Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 6 of 7
                                                                                              ACCESS TO GUNS IN BALTIMORE’S UNDERGROUND MARKET                                                                                 5

                                                                                                    Table 5. Participants’ Gun Selling in Baltimore’s          guns and drugs move together or in exchange through an
                                                                                                              Underground Market (n = 58)                      underground market is an important area of future research.
                                                                                                                                                                   While a quarter of respondents had access to a gun in the
                                                                                                                                                n     %a
                                                                                                                                                               prior 6 months, it is important to note that over 50% of indi-
                                                                                              Have you ever sold or traded a gun?                              viduals who did not have a gun but attempted to get one were
                                                                                                Yes, sold                                   21          36     unsuccessful in their most recent attempt. The inability to ac-
                                                                                                Yes, traded                                  8          14     quire a gun was often due to a lack of either a source or re-
                                                                                                Yes, sold and traded                         6          10     sources to pay for one. Additionally, it was common for those
                                                                                                No                                          22          38     with firearm access to have their gun confiscated by police or to
                                                                                                Refuse to answer                             1           2     discard a gun in their possession when they were about to be
                                                                                              How many guns would you say you have sold or traded? (n = 35)    arrested. These findings challenge the notion that criminals have
                                                                                                One                                          4          11     easy access to guns and that laws designed to restrict criminals’
                                                                                                Two                                         13          37     access to firearms are pointless due to guns available in un-
                                                                                                Three or more                               16          46     derground markets. Respondents’ lack of access to guns in the
                                                                                                Don’t know                                   1           3
                                                                                                                                                               prior 6 months is consistent with recent research examining
                                                                                                Refuse to answer                             1           3
                                                                                                                                                               illegal gun acquisition by criminal justice-involved individuals
                                                                                              For which of the following have you ever sold or traded a gun?   in Chicago finding that most gun offenders did not have access
                                                                                                (n = 35) Check all that apply
                                                                                                                                                               to guns in the 6 months before their arrest (Cook et al. 2019).
                                                                                                Food/household items/children’s              7          20
                                                                                                                                                               This short time between acquisition and use suggests the need
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                                   item/clothes or shoes
                                                                                                Drugs                                       16          46     for better enforcement of laws that target illegal transactions to
                                                                                                Money                                       24          69     help reduce gun violence.
                                                                                                Other guns                                   8          23
                                                                                                Other                                        1           3     Limitations
                                                                                              Have you ever been offered a gun as payment for drugs               This study is subject to some limitations. We used a con-
                                                                                                Yes                                         27          47     venience sampling strategy to recruit respondents as they ex-
                                                                                                No                                          28          48
                                                                                                Refuse to Answer                             3           5
                                                                                                                                                               ited parole and probation centers. While these individuals were
                                                                                                                                                               involved in the criminal justice system, they were not neces-
                                                                                              Have you ever accepted the gun as payment for drugs (n = 27)     sarily prohibited from gun ownership as our inclusion criteria
                                                                                                Yes                                         24          89
                                                                                                No                                           3          11
                                                                                                                                                               did not require an individual to be prohibited. As a result, it’s
                                                                                                                                                               possible some in the sample could lawfully obtain firearms;
                                                                                                a
                                                                                                Because of rounding, percents may not sum to 100.              however, we asked specifically about involvement in unlawful
                                                                                                                                                               attempts to obtain firearms to get a sense of their involvement
                                                                                                                                                               in the underground market. Our sample may not be fully
                                                                                                                                                               representative of experiences with and perceptions of Balti-
                                                                                              this time of high violence, 70% of this high-risk group did
                                                                                                                                                               more’s underground gun market, and the findings may not be
                                                                                              not have access to firearms.
                                                                                                                                                               generalizable to other urban, underground gun markets. Spe-
                                                                                                 Prior research has found that illegal transactions, includ-
                                                                                                                                                               cifically, we did not sample women on parole/probation, and
                                                                                              ing those that occur in the underground market, play a large
                                                                                                                                                               there may be important differences in the way women interact
                                                                                              role in arming high-risk individuals (Cook and Pollack
                                                                                                                                                               with and perceive the underground gun market compared to
                                                                                              2017). Our study is consistent with these findings; several
                                                                                                                                                               men. Future studies would benefit from examining gender
                                                                                              respondents reported obtaining firearms through someone
                                                                                                                                                               differences in underground gun market experiences and per-
                                                                                              committing a straw purchase on their behalf or from private
                                                                                                                                                               ceptions. Social desirability bias is also a potential issue since
                                                                                              sales without a background check.
                                                                                                                                                               these were criminal justice system-involved individuals; how-
                                                                                                 Additionally, dealers who are engaged in illegal transac-
                                                                                                                                                               ever, the rich information we received on survey respondents’
                                                                                              tions or are otherwise sources of guns used in crime are a
                                                                                                                                                               behaviors and access to firearms, and the anonymous way the
                                                                                              potential intervention point (Wintemute 2017). Survey re-
                                                                                                                                                               survey was conducted, limits this concern. The study is de-
                                                                                              spondents reported knowing of shops where it was easy to
                                                                                                                                                               scriptive in nature, limiting our ability to test for any causal
                                                                                              steal guns or those which had employees who were willing
                                                                                                                                                               relationships. Finally, there is the possibility that there are
                                                                                              to make off-the-record sales or obvious straw purchases.
                                                                                                                                                               important but unmeasured differences between those who
                                                                                              Greater regulation, training, and accountability for gun shops
                                                                                                                                                               participated in the study and those who did not.
                                                                                              that are regular suppliers of guns used in crime or that have
                                                                                              been targets of theft could reduce the supply of guns into an
                                                                                                                                                               Conclusion
                                                                                              underground market (Webster et al. 2006, 2009, 2013).
                                                                                                 Our study also highlights the important interplay between        The results of this study provided a brief profile of Bal-
                                                                                              drugs and guns in Baltimore. Among the survey respondents        timore’s underground gun market and motivations for in-
                                                                                              who had ever sold or traded a gun, nearly half had accepted      volvement among those engaged in the market. Although
                                                                                              drugs as payment. Additionally, nearly half had been of-         the underground gun market can facilitate illegal access to
                                                                                              fered a gun as payment for drugs and nearly all accepted.        guns, results of this study highlight the role of gun laws in
                                                                                              This is consistent with prior research finding a strong rela-    creating barriers such as limiting the supply or sources of
                                                                                              tionship between drugs, guns, and the potential for violence     guns. Most respondents reported wanting to get a gun for
                                                                                              (Dickinson 2015; Goldstein 1985; Sevigny and Allen 2015).        safety or protection. Enforcement and public health strate-
                                                                                              With the current opioid epidemic, better understanding how       gies that reduce or prevent violence may lead to reductions
                                                                                                             Case 5:18-cv-00555-XR Document 261-7 Filed 08/31/20 Page 7 of 7
                                                                                              6                                                                                                                              CRIFASI ET AL.

                                                                                              in the perceived need to carry guns for protection and pro-               Hasegawa R, Webster D, Small D. (2019). Bracketing in the
                                                                                              vide alternatives to increase perceptions of safety.                         comparative interrupted time-series design to address concerns
                                                                                                                                                                           about history interacting with group: evaluating Missouri’s handgun
                                                                                              Author Disclosure Statement                                                  purchaser law. Epidemiology. 30, 371–379.
                                                                                                                                                                        Pierce GL, Braga A, Wintemute G, Dolliver M. (2012). New Approaches
                                                                                                  No competing financial interests exist.                                  to Understanding and Regulating Primary and Secondary Illegal
                                                                                                                                                                           Firearms. (National Institute of Justice, Washington, DC.)
                                                                                              Funding Information                                                       Rudolph KE, Stuart EA, Vernick JS, Webster DW. (2015). Association
                                                                                                                                                                           between Connecticut’s permit-to-purchase handgun law and homicides.
                                                                                                 Funding for data collection come from Everytown for
                                                                                                                                                                           Am J Public Health. 105, e49–e54.
                                                                                              Gun Safety and the Norman Raab Foundation. Funders had
                                                                                                                                                                        Sevigny EL, Allen A. (2015). Gun carrying among drug market
                                                                                              no role in the study design, statistical analyses, interpreta-               participants: Evidence from incarcerated drug offenders. J Quant
                                                                                              tion of data, or drafting of this article.                                   Criminol. 31, 435–458.
                                                                                                                                                                        StataCorp (2015). Stata Statistical Software: Release 14. (StataCorp
                                                                                              References                                                                   LP, College Station, TX.)
                                                                                              Azrael D, Hepburn L, Hemenway D, Miller M. (2017). The stock and          Vigdor ER, Mercy JA. (2006). Do laws restricting access to firearms
                                                                                                 flow of US firearms: Results from the 2015 National Firearms              by domestic violence offenders prevent intimate partner homicide?
                                                                                                 Survey. RSF. 3, 38–57.                                                    Eval Rev. 30, 313–346.
                                                                                              Barragan M, Chesnut KY, Gravel J, et al. (2017). Prohibited possessors    Webster D, Vernick J. (2013). Spurring responsible firearms sales practices
Downloaded by UNC at Greensboro from www.liebertpub.com at 05/27/20. For personal use only.




                                                                                                 and the law: How inmates in Los Angeles jails understand firearm          spurring responsible firearms sales practices through litigation: The
                                                                                                 and ammunition regulations. RSF. 3, 141–163.                              impact of New York City’s lawsuits against gun dealers on interstate
                                                                                              Barragan M, Sherman N, Reiter K, Tita GE. (2016). Damned if you              gun trafficking. In: Reducing Gun Violence in America: Informing
                                                                                                 do, damned if you don’t’’ perceptions of guns, safety, and                Policy with Evidence and Analysis. D Webster, J Vernick, eds. (The
                                                                                                 legitimacy among detained gun offenders. Crim Justice Behav.              Johns Hopkins University Press, Baltimore, MD.), pp. 123–130.
                                                                                                 43, 140–155.                                                           Webster D, Vernick J, McGinty E, Alcom T. (2013). Preventing the
                                                                                              BJS. (2018). NCVS Victimization Analysis Tool Report: Number of              diversion of guns to criminals through effective firearm sales laws.
                                                                                                 violent victimizations by weapon category, 2016. Retrieved from           In: Reducing Gun Violence in America: Informing Policy with
                                                                                                 https://www.bjs.gov/index.cfm?ty=nvat (accessed June 12, 2018).           Evidence and Analysis. D Webster, J Vernick, eds. (The Johns
                                                                                              BJS. (2019). Source and Use of Firearms Involved in Crimes: Survey           Hopkins University Press, Baltimore, MD), pp. 109–122.
                                                                                                 of Prison Inmates, 2016, U.S. Department of Justice, Office of         Webster DW, Bulzacchelli MT, Zeoli AM, Vernick JS. (2006). Effects
                                                                                                 Justice Programs, Bureau of Justice Statistics, Washington, D.C.          of undercover police stings of gun dealers on the supply of new
                                                                                              Braga AA, Cook PJ. (2016). The criminal records of gun offenders.            guns to criminals. Inj Prev. 12, 225–230.
                                                                                                 Georget J Law Public Policy 14, 1–16.                                  Webster DW, Crifasi CK, Vernick JS. (2014). Effects of the repeal of
                                                                                              CDC. (2019). ‘‘WISQARS—Fatal Injury Reports, National, Regional              Missouri’s handgun purchaser licensing law on homicides. J Urban
                                                                                                 and State, 1981–2017.’’ Retrieved from https://webappa.cdc.gov/           Health. 91, 293–302.
                                                                                                 sasweb/ncipc/mortrate.html (accessed June 12, 2018).                   Webster DW, Vernick JS, Bulzacchelli MT. (2009). Effects of state-
                                                                                              Collins ME, Parker ST, Scott TL, CF Wellford. (2017). A comparative          level firearm seller accountability policies on firearm trafficking.
                                                                                                 analysis of crime guns. RSF. 3, 96–127.                                   J Urban Health. 86, 525–537.
                                                                                              Cook PJ, Parker ST, Pollack HA. (2015). Sources of guns to dangerous      Webster DW, Vernick JS, Zeoli AM, Manganello JA. (2004). Association
                                                                                                 people: What we learn by asking them. Prev Med. 79, 28–36.                between youth-focused firearm laws and youth suicides. JAMA. 292,
                                                                                              Cook PJ, Pollack HA. (2017). Reducing access to guns by violent              594–601.
                                                                                                 offenders. RSF. 3, 2–36.                                               Wintemute GJ. (2017). Firearms licensee characteristics associated
                                                                                              Cook PJ, Pollack HA, White K. (2019). The last link: From gun                with sales of crime-involved firearms and denied sales: Findings
                                                                                                 acquisition to criminal use. J Urban Health. 96, 784–791.                 from the firearms licensee survey. RSF. 3, 58–74.
                                                                                              Crifasi CK, Buggs SA, Choksy S, Webster DW. (2017). The initial           Wintemute GJ, Wright MA, Drake CM, Beaumont JJ. (2001).
                                                                                                 impact of Maryland’s Firearm Safety Act of 2013 on the supply of          Subsequent criminal activity among violent misdemeanants who
                                                                                                 crime handguns in Baltimore. RSF. 3, 128–140.                             seek to purchase handguns: Risk factors and effectiveness of
                                                                                              Crifasi CK, Merrill-Francis M, McCourt A, et al. (2018). Association         denying handgun purchase. JAMA. 285, 1019–1026.
                                                                                                 between firearm laws and homicide in urban counties. J Urban           Zeoli AM, Webster DW. (2010). Effects of domestic violence policies,
                                                                                                 Health. 95, 383–390.                                                      alcohol taxes and police staffing levels on intimate partner homicide
                                                                                              Dickinson T. (2015). Exploring the drugs/violence nexus among active         in large US cities. Inj Prev. 16, 90–95.
                                                                                                 offenders: Contributions from the St. Louis School. Crim Justice
                                                                                                 Rev. 40, 67–86.                                                                                              Address correspondence to:
                                                                                              FBI. (1990–2017). Supplemental Homicide Report Crime in the                                               Cassandra K. Crifasi, PhD, MPH
                                                                                                 United States. Clarksburg, Federal Bureau of Investigation’s Uniform                       Department of Health Policy and Management
                                                                                                 Crime Report.                                                                                       Center for Gun Policy and Research
                                                                                              Geier DA, Kern JK, Geier MR. (2017). A longitudinal ecological study                      Johns Hopkins Bloomberg School of Public Health
                                                                                                 of household firearm ownership and firearm-related deaths in the                                                        624 N Broadway
                                                                                                 United States from 1999 through 2014: A specific focus on gender,                                                             Room 593
                                                                                                 race, and geographic variables. Prev Med Rep. 6, 329–335.                                                         Baltimore, MD 21205
                                                                                              Goldstein PJ. (1985). The drugs/violence nexus: A tripartite conceptual
                                                                                                 framework. J Drug Issues. 15, 493–506.                                                                                E-mail: crifasi@jhu.edu
